—In a proceeding to stay arbitration of an uninsured motorist claim, the appeal is from (1) an order of the Supreme Court, Queens County (Kassoff, J.), dated February 14, 1997, which granted the petition, and (2) an order of the same court, dated August 13, 1997, which denied the appellant’s motion for reargument.
Ordered that the appeal from the order dated August 13, 1997, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order dated February 14, 1997, is affirmed; and it is further,
Ordered that the petitioner-respondent is awarded one bill of costs.
We agree with the Supreme Court that the appellant failed to file a timely proof-of-claim form with her insurer as required by the terms of the insurance policy (see generally, Heydt Contr. Corp. v American Home Assur. Co., 146 AD2d 497). The appellant’s remaining contention that the petitioner insurer failed to timely disclaim coverage is without merit (see, Matter of Aetna Life & Cas. v Ocasio, 232 AD2d 409). Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.